                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                (SOUTHERN DIVISION)

 K.B.                                                  )
                                                       )
         Plaintiff,                                    )       Case No: 1:19-cv-145
                                                       )
 v.                                                    )       JURY DEMAND
                                                       )
 CITY OF CHATTANOOGA,                                  )
                                                       )
         Defendant.                                    )

             DEFENDANT CITY OF CHATTANOOGA’S MOTION TO DISMISS

      Pursuant to Fed. R. Civ. Pro. 12(b) (6), Defendant City of Chattanooga (the “City), files this

 Motion to Dismiss the Complaint of K.B. (the “Plaintiff”) for alleged violations of her civil

 rights pursuant to 42 U.S.C. § 1983 by Desmond Logan (“Logan”). Plaintiff’s Complaint fails to

 state a claim against the City for which relief can be granted. The Complaint alleges the City is

 liable for the alleged acts of Logan because it has a custom of inaction in the face of repeated

 civil rights violations by employees. However, as a matter of law, the allegations referenced in

 the Complaint are not sufficient to show or to even create an inference of the existence of such a

 custom of inaction on the part of the City. Therefore, the Complaint against the City should be

 dismissed with prejudice. The City has filed a Memorandum of Law pursuant to E.D. L.R. 7 in

 support of this Motion.

                              CERTIFICATION OF CONSULTATION

      Pursuant to this Court’s Order Governing Motions to Dismiss (Doc. 7), I hereby certify that

 on June 12, 2019, I conferred with counsel for Plaintiff prior to the filing of Defendant’s Motion

 to Dismiss to determine if the Motion to Dismiss could be avoided.




                                                   1

Case 1:19-cv-00145-HSM-SKL Document 17 Filed 06/14/19 Page 1 of 2 PageID #: 56
                                       Respectfully submitted,

                                       OFFICE OF THE CITY ATTORNEY
                                       CITY OF CHATTANOOGA, TENNESSEE


                                       By: /s/ Phillip A. Noblett_______    __
                                            PHILLIP A. NOBLETT - BPR No. 10074
                                            City Attorney
                                            MELINDA FOSTER- BPR No. 28769
                                            JOSEPH A. KELLY - BPR No. 14921
                                            Assistant City Attorneys
                                            100 E. 11th Street, Suite 200
                                            Chattanooga, TN 37402
                                            (423) 643-8250 - Telephone
                                            (423) 643-8255 – Facsimile



                                 CERTIFICATE OF SERVICE

        This is to certify that the undersigned has this day served a true and correct copy of the

 foregoing pleading upon Plaintiff’s counsel by electronic filing and by depositing same in the

 United States mail, postage prepaid, and addressed to the following:

        David Randolph Smith
        David Randolph Smith & Associates
        1913 21st Avenue South
        Nashville, TN 37212

        Chad Phillips
        Sutherland & Belk, PLC
        2505 21st Avenue South, Suite 400
        Nashville, TN 37212

        This 14th day of June, 2019.




                                                     /s/ Joseph A. Kelly
                                                     JOSEPH A. KELLY




                                                 2

Case 1:19-cv-00145-HSM-SKL Document 17 Filed 06/14/19 Page 2 of 2 PageID #: 57
